DETAILED ACTION
This Office Action is in response to the filing of a preliminary amendment to the claims on 2/21/2020. As per the preliminary amendment, claims 1-19 have been cancelled, claims 22-23 have been added, and no claims have been amended. Thus, claims 20-23 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figs. 6, 7A, 7B, 9, 12, 13, 20, and 24 fail to comply with 37 CFR 1.84(b) where photographs are not generally permitted unless there is no other practicable medium for illustrating the claimed invention.
Figs. 2, 7A, 7B, 13, 16, 17, 19, and 20 fail to comply with 37 CFR 1.84(l) and/or 1.84(p)(1) where the character of the drawings must be sufficiently durable and clean and well-defined so as to permit adequate reproduction, and the used letters must be plain and legible. The listed Figs. either have lettering which is too small/ blurry to be easily read, (i.e. Fig. 2), and/or lettering which blends into the drawing making it hard to read (i.e. Figs. 7A and 7B), and the highlighted letters of Fig. 19 which would create unfavorable reproduction characteristics. 
Figs. 2, 9, 14, and 24 fail to comply with 37 CFR 1.84(u)(1) as they show separate partial views which should be indicated by the same number followed by a letter (i.e. Fig. 2 being separated into “Fig. 2A” and “Fig. 2B” between its two separate views).
Fig. 21 appears to misspell the word “midpoint” (see bullet 3), and the term “thickness” (see bullet 6)
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 22 objected to because of the following informalities:
Claim 22 line 2 recites the term “substantial” which should be changed to read --substantially-- in order to correct a grammatical error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, lines 4, 5, 7, 8, 10, and 11 each make reference to “a tube.” It is not clear if each instance of the term “a tube” is referring to the same or different tubes, and thus the number of tubes being claimed and which tube interacts with which slot/ engagement position in unclear. 
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lueders et al. (US pat. 4,439,179).
Regarding claim 20, Lueders discloses a double clamp device (clamp 30 in Fig. 1 and Figs. 3-4), comprising: a planar frame (see elongated body portion 38 in Fig. 2 which forms a planar frame) having first and second adjacent slots (see Fig. 2 receiving sections 50 and 52) forming first, second and third tube engagement positions (see Figs. 3-4 where each of the left and right receiving sections 50 and 52 of Fig. 2 each have at least three tube engagement positions, depending on which section of the receiving portion the respective tube is placed within); wherein the first slot is sized to restrict flow through a tube in the first tube engagement position (see Figs. 3-4 where a first tube engagement position of the left slot (52) has a closed space between shoulders 46/48 (see Fig. 2) where branch 20 is restricted to prevent flow), and the second slot is sized to permit flow through a tube in the first tube engagement position (see Figs. 2-4 where the right slot (50) has an open space to allow flow through branch 26, being a first tube engagement position); wherein the first slot is sized to permit flow through a tube in the second tube engagement position (see Figs. 2-4 where the left slot (52) has an open space to allow flow through branch 20, being a second tube engagement position), and the second slot is sized to permit flow through a tube in the second tube engagement position (see Figs. 2-4 where the right slot (50) has an open space adjacent the shoulders 46/48 (see Fig. 2) which allow at least partial flow through branch 26, being a second tube engagement position); and wherein the first slot is sized to permit flow through a tube in the third tube engagement position (see Figs. 2-4 where the left slot (52) has an open space adjacent the shoulders 46/48 (see Fig. 2) which allow at least partial flow through branch 20, being a second tube engagement position), and the second slot is sized to restrict flow through a tube in the third tube engagement position (see Figs. 3-4 where a third tube engagement position of the right slot (50) has a closed space between shoulders 46/48 (see Fig. 2) where branch 26 is restricted to prevent flow).
Examiner notes that the above claim does not require the first slot and second slot to be interacting with a corresponding first/ second/ third engagement position at the same time. Additionally, a “tube engagement position” is broad, and a tube that moves within a slot can have many different “tube engagement positions” (i.e. moving a tube 1 mm along the length of a slot could constitute two separate engagement positions).
Regarding claim 21, Lueders discloses one or more grips (Fig. 2 head sections 40/ 42).
Regarding claim 22, Lueders discloses wherein the second slot has a shape that is substantial equal to a shape of the first slot that is rotated by 180 degrees within the planar frame (see Figs. 2-4 where receiving sections 50/ 52 have the same shape as one another, mirrored 180 degrees from one another across the planar body portion 38).
Regarding claim 23, Lueders discloses a Y-adapter tube (Fig. 1 Y-connection 24), wherein the Y-adapter tube comprises a primary tube section split at a Y-end into a first tube branch and a second tube branch (see Fig. 1 the top of Y-connection 24 which splits into branches 20/ 26), such that the first tube branch is positioned within the first slot and the second tube branch is positioned within the second slot (see Figs. 1-4 where the branches 20/ 26 extend up and into the clamp 30 into the respective slots of 50/ 52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Redmer (US Pat. 2,889,848), Hall et al. (US Pub. 2011/0006520), Lynn (US Pat. 6,689,109), Mahurkar et al. (US Pat. 5,221,255), Prager (US Pat. 4,257,416), Lal et al. (US pat. 5,853,398), and Mittleman (US Pat. 4,307,869) are cited to show similar tube clamping devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785